        Case 1:20-cv-00082-LTS-OTW Document 44 Filed 11/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
GREGORY DESTINE,                                              :
                                                              :
                        Plaintiff,                            :   20-cv-0082 (LTS) (OTW)
                                                              :
                      -against-                               :   ORDER
                                                              :
ROMEO JOSEPH, Shield No. 501296, et al.,
                                                              :
                        Defendants.                           :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of Defendant the City of New York’s October 26, 2020 letter

requesting a stay of discovery pending resolution of its motion to dismiss (ECF 17). (ECF 40).

Plaintiff consents to the request. (ECF 40 at 1). For the reasons stated below, the motion (ECF

40) is GRANTED.

         “A motion to dismiss does not automatically stay discovery,” and “discovery should not

be routinely stayed simply on the basis that a motion to dismiss has been filed.” Hong Leong

Fin. Ltd. (Singapore) v. Pinnacle Performance Ltd., 297 F.R.D. 69, 72 (S.D.N.Y. 2013). If a party

makes “a showing of good cause” the Court may, in its discretion, stay discovery. O'Sullivan v.

Deutsche Bank AG, No. 17-cv-8709 (LTS) (GWG), 2018 WL 1989585, at *3 (S.D.N.Y. Apr. 26,

2018). Generally, Courts will find “good cause” for a stay only upon a strong showing that a

motion to dismiss the case in its entirety would be granted. See, e.g., O'Sullivan, 2018 WL

1989585 at *5-7 (defendants made strong showing that they would prevail on motion to

dismiss because they were not liable for the alleged injuries); Hong Leong, 297 F.R.D. at 73-74

(defendants made strong showing that the court lacked jurisdiction); Spencer Trask Software &
       Case 1:20-cv-00082-LTS-OTW Document 44 Filed 11/02/20 Page 2 of 2




Info. Servs., LLC v. RPost Int'l Ltd., 206 F.R.D. 357, 368 (S.D.N.Y. 2002) (“[B]ased on the papers

submitted and upon oral argument from counsel, the Court notes at this preliminary stage that

defendants do appear to have substantial arguments for dismissal of many, if not all, of the

claims asserted in this lawsuit.”); cf. Medina v. City of New York, No. 19-CV-9412 (AJN), 2020 WL

3050971, at *2 (S.D.N.Y. June 8, 2020) (denying stay where there was no strong showing that

the partial motion to dismiss would be granted).

        Here, the City’s motion to dismiss is fully dispositive of the claims against it on the

grounds that no City agent or employee were involved in the underlying events forming the

basis of Plaintiff’s claim. The Amtrak police officer, Romeo Joseph, who is alleged to have

participated in the underlying events, has been added as a defendant in this action and is still in

the process of being served. Accordingly, I find that the City has made a showing of good cause

to stay discovery.

        The Clerk of Court is directed to close ECF 40 and mail a copy of this Order to the pro se

Plaintiff.


        SO ORDERED.



                                                             s/ Ona T. Wang
Dated: November 2, 2020                                    Ona T. Wang
       New York, New York                                  United States Magistrate Judge




                                                  2
